DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,700,775  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-20 of U.S. Patent No. 10,700,775   contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claim(s) 1-0 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US Application 2019/0306846, hereinafter Luo).


Regarding claims 1, 8, 15, Luo discloses a network node device, a method, and a non-transitory machine-readable medium (Figs. 1, 2, 7,10,11,16, and 18), comprising:
 a processor (104), and a memory (105,106) that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations (Abstract, [0005]-[0014], [0038]-[0055], and [0096]-[0097], which recites the scheduled device includes at least one processor, a transceiver communicatively coupled to the at least one processor, and a memory communicatively coupled to the at least one processor ) comprising:
 recognizing an implicit indication from a parent node device indicating that at least a part of scheduling data received previously is adaptable(Abstract, [0005]-[0014], [0038]-[0055], and [0096]-[0097], which recites the processor 104 may be configured to implement or perform various functions, procedures, and processes.  In one aspect of the disclosure, the processor 104 may include a backhaul traffic block 120, an access link traffic block 122, and an integrated access and backhaul (IAB) block 124.  The processor 104 may execute a traffic scheduling code stored at the computer-readable medium 106 to configure the backhaul traffic block 120, access link traffic block 122, and IAB block 124, to perform the access link/backhaul traffic scheduling operations described in relation to FIGS. 10-14, 16, and/or 18.  For example, the backhaul traffic block 120 may be configured by a backhaul traffic code 130 to determine the data traffic direction (e.g., downlink and/or uplink) between two scheduling entities (e.g., a macro base station and a pico base station).  The access link traffic block 122 may be configured by an access link traffic code 132 to determine the data traffic direction (e.g., downlink and/or uplink) between a scheduling entity and a scheduled entity (e.g., a pico base station and a UE).  The IAB block 124 may be configured by an IAB code 134 to utilize a transceiver 110 to transmit and/or receive access link data traffic at a scheduling entity (e.g., a pico base station) in a direction determined by the access link traffic block 122 utilizing the same transmission resource (e.g., time and frequency resources) of the backhaul traffic. The TDD frame structure 700 illustrates an example of backhaul subframes and access link subframes sharing a same resource.  TDD can be utilized in the IAB network of FIG. 6 or other TDD networks.  In the IAB network 600, for example, the backhaul communication between a macro base station 602 and a pico base station 604 may be time-divided into UL subframes and DL subframes utilizing the TDD frame structure 700.  Similarly, the access link communication between a pico base station 604 and a UE 606 may be time-divided into UL subframes and DL subframes utilizing the TDD frame structure 700. In the downlink (DL) time slots, backhaul DL traffic and access link DL traffic may share the same DL time slot or subframe, e.g., DL time slots or subframes 702 and 704.  Similarly, in the uplink (UL) time slots, backhaul UL traffic and access link UL traffic may share the same UL time slot or subframe, e.g., UL time slots or subframes 706 and 708.  In an aspect, a resource can be dynamically allocated to backhaul and access links by a scheduling node according to its own algorithm); in response to the recognizing the frame structure coordination indication, adapting a frame structure previously employed for a mobile termination function to communicate (Abstract, [0005]-[0014], [0038]-[0055], and [0096]-[0097], which recites the processor 104 may be configured to implement or perform various functions, procedures, and processes.  In one aspect of the disclosure, the processor 104 may include a backhaul traffic block 120, an access link traffic block 122, and an integrated access and backhaul (IAB) block 124.  The processor 104 may execute a traffic scheduling code stored at the computer-readable medium 106 to configure the backhaul traffic block 120, access link traffic block 122, and IAB block 124, to perform the access link/backhaul traffic scheduling operations described in relation to FIGS. 10-14, 16, and/or 18.  For example, the backhaul traffic block 120 may be configured by a backhaul traffic code 130 to determine the data traffic direction (e.g., downlink and/or uplink) between two scheduling entities (e.g., a macro base station and a pico base station).  The access link traffic block 122 may be configured by an access link traffic code 132 to determine the data traffic direction (e.g., downlink and/or uplink) between a scheduling entity and a scheduled entity (e.g., a pico base station and a UE).  The IAB block 124 may be configured by an IAB code 134 to utilize a transceiver 110 to transmit and/or receive access link data traffic at a scheduling entity (e.g., a pico base station) in a direction determined by the access link traffic block 122 utilizing the same transmission resource (e.g., time and frequency resources) of the backhaul traffic. The TDD frame structure 700 illustrates an example of backhaul subframes and access link subframes sharing a same resource.  TDD can be utilized in the IAB network of FIG. 6 or other TDD networks.  In the IAB network 600, for example, the backhaul communication between a macro base station 602 and a pico base station 604 may be time-divided into UL subframes and DL subframes utilizing the TDD frame structure 700.  Similarly, the access link communication between a pico base station 604 and a UE 606 may be time-divided into UL subframes and DL subframes utilizing the TDD frame structure 700. In the downlink (DL) time slots, backhaul DL traffic and access link DL traffic may share the same DL time slot or subframe, e.g., DL time slots or subframes 702 and 704.  Similarly, in the uplink (UL) time slots, backhaul UL traffic and access link UL traffic may share the same UL time slot or subframe, e.g., UL time slots or subframes 706 and 708.  In an aspect, a resource can be dynamically allocated to backhaul and access links by a scheduling node according to its own algorithm); and communicating data based on the modified frame structure comprising subframes of the mobile termination function and subframes of the distributed unit function(Abstract, [0005]-[0014], [0038]-[0055], and [0096]-[0097], which recites the processor 104 may be configured to implement or perform various functions, procedures, and processes.  In one aspect of the disclosure, the processor 104 may include a backhaul traffic block 120, an access link traffic block 122, and an integrated access and backhaul (IAB) block 124.  The processor 104 may execute a traffic scheduling code stored at the computer-readable medium 106 to configure the backhaul traffic block 120, access link traffic block 122, and IAB block 124, to perform the access link/backhaul traffic scheduling operations described in relation to FIGS. 10-14, 16, and/or 18.  For example, the backhaul traffic block 120 may be configured by a backhaul traffic code 130 to determine the data traffic direction (e.g., downlink and/or uplink) between two scheduling entities (e.g., a macro base station and a pico base station).  The access link traffic block 122 may be configured by an access link traffic code 132 to determine the data traffic direction (e.g., downlink and/or uplink) between a scheduling entity and a scheduled entity (e.g., a pico base station and a UE).  The IAB block 124 may be configured by an IAB code 134 to utilize a transceiver 110 to transmit and/or receive access link data traffic at a scheduling entity (e.g., a pico base station) in a direction determined by the access link traffic block 122 utilizing the same transmission resource (e.g., time and frequency resources) of the backhaul traffic. The TDD frame structure 700 illustrates an example of backhaul subframes and access link subframes sharing a same resource.  TDD can be utilized in the IAB network of FIG. 6 or other TDD networks.  In the IAB network 600, for example, the backhaul communication between a macro base station 602 and a pico base station 604 may be time-divided into UL subframes and DL subframes utilizing the TDD frame structure 700.  Similarly, the access link communication between a pico base station 604 and a UE 606 may be time-divided into UL subframes and DL subframes utilizing the TDD frame structure 700. In the downlink (DL) time slots, backhaul DL traffic and access link DL traffic may share the same DL time slot or subframe, e.g., DL time slots or subframes 702 and 704.  Similarly, in the uplink (UL) time slots, backhaul UL traffic and access link UL traffic may share the same UL time slot or subframe, e.g., UL time slots or subframes 706 and 708.  In an aspect, a resource can be dynamically allocated to backhaul and access links by a scheduling node according to its own algorithm).  
Regarding claims 2, 9, 16, Luo discloses the network node device of claim 1, wherein the implicit indication comprises the parent node device not scheduling a resource allocation for the network node device at a defined scheduling time(Abstract, [0005]-[0014], [0038]-[0055], and [0096]-[0097]).  
Regarding claim 3, 10, 17, Luo discloses the network node device of claim 1, wherein the frame structure comprises a first mobile terminal subframe for mobile terminal upload transmission to the parent node device, a first distributed unit subframe for distributed unit download transmission to the non-parent node device, a second mobile terminal subframe for mobile terminal download reception from the parent node device, and a second distributed unit subframe for distributed unit upload reception from the non- parent node device(Abstract, [0005]-[0014], [0038]-[0055], and [0096]-[0097]).    
Regarding claims 4,11, 18, Luo discloses the network node device of claim 3, wherein the adapting comprises reconfiguring the second distributed unit subframe for the distributed unit download transmission to the non-parent node device(Abstract, [0005]-[0014], [0038]-[0055], and [0096]-[0097]).   
Regarding claims 5, 12, 19, Luo discloses the network node device of claim 1, wherein the frame structure comprises a first mobile terminal subframe for mobile terminal download reception from the parent node device, a first distributed unit subframe for distributed unit upload reception from the non-parent node device, a second mobile terminal subframe for mobile terminal upload transmission to the parent (Abstract, [0005]-[0014], [0038]-[0055], and [0096]-[0097]).   
Regarding claims 6, 13, 20, Luo discloses the network node device of claim 5, wherein the adapting comprises reconfiguring the second distributed unit subframe for the distributed unit upload reception from the non-parent node device(Abstract, [0005]-[0014], [0038]-[0055], and [0096]-[0097]).   
Regarding claims 7, 14, Luo discloses the network node device e of claim 1, the operations comprising: operating the network node device as an integrated access and backhaul node device (Abstract, [0005]-[0014], [0038]-[0055], and [0096]-[0097]).  
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DADY CHERY/Primary Examiner, Art Unit 2461